Citation Nr: 1756644	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  10-46 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin condition of the hands.

2. Entitlement to service connection for residuals of a pituitary adenoma. 

3. Entitlement to for service connection for hypertension, to include as secondary to residuals of pituitary adenoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1972 to January 1974, followed by service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania. 

The Veteran requested a videoconference Board hearing on his Form 9 appeal, which was scheduled for March 4, 2013. The Veteran failed to appear, and no good cause for such failure has been shown or alleged by the Veteran; nor has the Veteran requested that the hearing be rescheduled. Therefore, the Veteran's request for a Board hearing is considered withdrawn, and this matter is ready for decision.


FINDINGS OF FACT

1. The competent evidence of record shows that the Veteran's skin condition did not onset during active service.

2. The competent evidence of record shows that the Veteran's pituitary adenoma did not onset during active service.

3. The competent evidence of record shows that the Veteran's hypertension did not onset during active service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for a skin disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria to establish service connection for a pituitary adenoma have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria to establish service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C.A. § 5103 (a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in December 2008, October 2009, and July 2012.    

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was provided VA examinations with respect to the claims decided herein. The examinations adequately provide the findings necessary to a resolution to the appeal. The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As noted in the previous March 2013 Board remand the Veteran's DD Form 214, Report of Separation from Active Duty, confirms a period of regular active duty in the Air Force from 1972 to 1974. That document also reflects that his military occupational specialty (MOS) was aircraft fuel systems mechanic. Despite considerable, exhaustive efforts by the RO to obtain the Veteran's service treatment records relating to this period of regular active service, these service treatment records have been found to be unavailable. See Formal Finding of Unavailability, January 2010; NPRC and RMC Requests, August 1999, August 2000, October 2001, October 2009; ARPC Requests, December 2000 and July 2001.

The Veteran asserts that he continued working as an aircraft fuel systems mechanic throughout his subsequent reservist duty, and believes that the length of his exposure that started on active duty has contributed to his current conditions. The Board notes that despite considerable, exhaustive efforts by the RO, there is no record of the Veteran's reservist active duty service dates, including active duty for training. 

With regard to Reserve service, service connection may only be granted for disability resulting from disease incurred in or aggravated by active duty for training (ACDUTRA). The Veteran's periods of ACDUTRA have not been able to be verified, despite repeated attempts. The Board has reviewed the efforts undertaken by the RO, and finds that further efforts in that regard would be futile. There is nothing else that could be done to verify these periods. Therefore, entitlement to service connection can only be based on his verified period of active duty from October 1972 to January 1974.


II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017). That determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303 (d) (2017). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic. When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303 (b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303 (b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic. 38 C.F.R. § 3.309 (a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served on active duty in the Air Force from October 1972 to January 1974, followed by service in the Air Force Reserves until his retirement in June 1998. He contends that he has a skin disorder of the hands and residuals of a pituitary adenoma as a result of exposure to chemicals and fuel during his active service in the Air Force from 1972 to 1974, as well as during his service as a reservist until 1998. He also contends that he has hypertension, secondary to his residuals of a pituitary adenoma.

A December 2008 letter from the Veteran's private physician, Dr. J.T., reported that the Veteran has skin hand problems from previous exposure to chemicals. Dr. J.T., reported that working with aircraft solvents and fuel for twenty years in the Airforce. It was also noted that the Veteran has hypertension, had brain surgery for a pituitary tumor and that there was a possibility that these chemicals caused the pituitary tumor, as well as skin problems with the hands.

A January 2009 letter from the Veteran's treating physician during reserve service. The physician reported that the Veteran was examined in September 1986 and had no visual complaints although he did have a history of mild hypertension. The Veteran was noted to have reduced acuity of the visual field defect in his right eye and he was referred to his civilian eye doctor. The Veteran was then diagnosed by a MRI scan with enhancing mass arising representing a pituitary adenoma.  

An April 2017 VA skin examination report shows that the Veteran was diagnosed with dermatitis. The examiner noted that the Veteran was exposed to multiple chemicals and aircraft fuels and noticed very dry skins on hands in the 1970s. The examiner noted that private treatment records from Dr. J.T. did not describe the skin condition affecting the Veteran. Examination of the skin and nails of both hands shows mild dryness on dorsal hands but no evidence of eczema, skin damage, or pigment changes. No skin damage was noted and the Veteran was not using any prescription medication on his hands. The examiner provided an addendum opinion in May 2017, and reported that there was no link between any skin conditions to service or exposure to the chemicals in service as there was no residual skin damage. The only noted skin condition was mild dryness which was common for people of the Veteran's age. 

An April 2017 VA hypertension examination report shows that the Veteran was under treatment for hypertension that he believed was related to fuel exposures during military service in 1972 to 1974. After a review of the claims file, physical examination, and review of medical literature, the examiner remarked that the Veteran's hypertension was less likely than not incurred in or due to exposure to the chemicals in service to include any pituitary adenoma. The examiner reported that the three agents listed by the Veteran, JP-8 jet fuel, Methyl Ethyl Ketone, and Benzene were not know too caused hypertension by any mechanism including any pituitary tumor. The examiner also cited medical literature to support findings that the reported chemicals did not cause hypertension or the pituitary tumor.  

An April 2017 endocrine disease examination report shows that the Veteran was diagnosed with a neoplasm in 1986. The Veteran reported that that during the 1974 separation examination he was told by the examining physician that there was an issue with his eyes that may have been due to the tumor in the initial stages. The examiner opined that it was less likely than not that the pituitary tumor was related to service. The examiner noted that there were no specific reports of the Veteran having an abnormality of the eyes during service. The examiner noted that abnormalities noted on presentation of a pituitary adenoma are most commonly visual field defects due to pressure of the tumor on the adjacent optic nerves, which would not affect the visible portions of the eye. 

The Board finds that the preponderance of the competent and credible evidence is against a finding that the Veteran's currently diagnosed skin condition, hypertension, or pituitary adenoma are related to service to include as due to chemical exposures. While the medical evidence of record shown that the Veteran has these three conditions, there is no medical evidence to show that he was diagnosed with these conditions until many years after active service. A prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulted in any chronic or persistent disability. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, the preponderance of the competent medical evidence of record demonstrates that the Veteran's currently diagnosed skin condition, hypertension, or pituitary adenoma respiratory disorder are not related exposure to chemical compounds such as jet fuel or other chemical compounds during service. The only medical opinions of record which discuss the etiology of the Veteran's skin condition, hypertension, and pituitary adenoma are those contained in the April 2017 VA examination reports. None of those reports related any currently diagnosed skin condition, hypertension, or pituitary adenoma to service or to exposure to chemical compounds or jet fuel. The Veteran has not submitted any opinions from medical professionals to relate any of these conditions to service.

The Board finds that the April 2017 VA examiners opinions constitute competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination. The examiners provided a rationale based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, such as things that he observes through his senses. However, his statements are, at most, conclusory assertions of a nexus between current respiratory disabilities and service. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). As questions of medical diagnosis and a relationship to service or chemical exposures are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection and not competent evidence on the issue of etiology. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The Board finds that the preponderance of the evidence is against the claims for service connection for a skin condition, hypertension, and pituitary adenoma, to include as due to chemical exposure. Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a skin condition of the hands is denied.

Entitlement to service connection for residuals of a pituitary adenoma is denied. 

Entitlement to for service connection for hypertension, to include as secondary to residuals of pituitary adenoma is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


